Citation Nr: 0627718	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  02-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to special monthly pension based on the need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision.  The Board remanded 
the case in November 2003.

In November 2003, the Board also remanded a claim for service 
connection for residuals of a right knee injury other than a 
laceration scar.  In February 2006, the RO awarded service 
connection and a 10 percent rating for residual of a right 
knee injury, traumatic degenerative arthritis.  The issue of 
the disability rating assigned to this right knee disability 
is "downstream" from the issue of service connection.  A 
separate, jurisdiction-conferring notice of disagreement 
would be needed with regard to any "downstream" issues 
arising from the award of service connection for this right 
knee disability.  Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Thus, the rating for the service-connected 
right knee disability is not before the Board in this appeal.

The Board addresses the claim for a special monthly pension 
based on the need for aid and attendance or by reason of 
being housebound in the REMAND part of the decision below and 
REMANDS that issue to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The veteran first manifested low back pain many years after 
service in connection with a workplace incident, and his 
current low back condition (status post L5-S1 discectomy) is 
not related to his active service. 





CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in September 2000, 
April 2001, July 2002, May 2004, March 2005, and December 
2005; a rating decision in October 2001; a statement of the 
case in June 2002; and a supplemental statement of the case 
in November 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a February 2006 supplemental statement of 
the case).  

In addition, all relevant, identified, and available evidence 
has been obtained for purposes of determining whether to 
reopen the claim, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
show chronic disease in service, there must be a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing chronic diseases 
such as arthritis).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records do not mention any low 
back problems.  On a March 1968 separation medical history 
report, he denied any recurrent back pain.  Also, his spine 
was normal on physical examination at separation.

Non-VA medical records associated with former employment 
indicate that the veteran developed a sharp pain in his back 
in March 1987 after lifting a heavy mailbag.  However, on 
follow-up evaluation in May 1987, he reported no back 
problems and prescription medication was discontinued.  

VA records first reflected complaints of low back pain in 
1997.  Non-VA records from 1998 continued to reflect low back 
pain complaints.  

VA medical records from 2000 and 2001 reflect complaint and 
treatment of low back pain.  A March 2001 MRI showed disk 
herniation at L5-S1 with an apparent free fragment 
compressing the dural sac that apparently narrowed the spinal 
recess and might compromise the neuroforamen also.  Records 
from February 2002 reflect a history of low back pain for 10 
years that was worse in the past three years.  But other 
records from February 2002 describe a five-year history of 
low back pain with insidious onset.  He underwent discectomy 
at L5-S1 in April 2002.  Records from that surgery and 
hospitalization reflect that he had had insidious onset of 
low back pain five years earlier, with progressive worsening.  

Notably, a September 2000 X-ray of the lumbar spine was 
normal.  In addition, an October 2000 X-ray of the entire 
spine showed only moderate degenerative spondylosis of the 
cervical spine.  The lumbar spine was "grossly 
unremarkable."  Even earlier, on VA examination in September 
1997, despite complaints of pain in the beltline in the 
midline, the diagnosis was low back pain complaints but a 
normal physical examination.  The associated lumbar spine X-
rays were also normal.  And prior to that, on every annual 
work-related examination from 1979 to 1989 (including a pre-
employment physical), the veteran did not have any lumbar 
spine complaints.  

The lapse of many years between separation from service and 
the first treatment for the claimed disorder is a factor to 
consider when evaluating a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this 
case, many years elapsed between the veteran's active service 
and the first reported complaint of low back pain in 1987, 
which incidentally was associated with lifting a heavy 
mailbag at work.  More recent VA treatment records have noted 
anywhere between a five- and ten-year history of low back 
pain with insidious onset.  

In addition to the passage of many years between service and 
onset of low back pain, the Board finds that a January 2006 
VA spine examination is persuasive.  The examiner noted that 
the veteran had had multiple in-service examinations and that 
he had not had any chronic or recurrent low back problem in 
service.  The diagnosis was status post lumbar discectomy.  
The examiner concluded "that the veteran's status post 
herniated nucleus pulposus of L5-S1 and status post lumbar 
discectomy is not caused by or as a result of military 
service or any injuries he received while in military 
service."  He further explained as follows:

In reviewing the veteran's C-file and his post-
employment records, I do see that he had a period 
of time of several years after leaving military 
service, in which he did not have any complaints 
of any back pain.  It was not until having been 
out of service for a number of years that he began 
having low back pain and it continued to bother 
pain until he had his surgery [the lumbar 
discectomy in 2002].  Therefore, it is my 
conclusion that the minor injury which he suffered 
while in the service is in no way related to the 
veteran's development of low back pain.  [Emphasis 
added.]

The veteran has indicated that his current low back condition 
is related to injury in service.  However, a lay person is 
not competent to offer an opinion as to the diagnosis or 
etiology of a medically diagnosed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the weight of the evidence demonstrates that the 
veteran's current lumbar spine condition was first manifested 
many years after service and is not related to any aspect of 
his active service.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board denies the claim.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for residuals of a low back injury is 
denied.


REMAND

In October 1997, the RO denied the veteran's claim for a 
special monthly pension based on the need for aid and 
attendance or by reason of being housebound.  In January 
1998, the RO received a notice of disagreement from the 
veteran.  

When a claimant files a timely notice of disagreement, the RO 
then must issue a statement of the case (SOC).  The failure 
to issue an SOC is a procedural defect requiring remand.  38 
C.F.R. §§ 19.26, 19.29 (2005); Manlincon v. West, 12 Vet. 
App. 238 (1999).

In November 2003, the Board remanded this issue for the 
issuance of an SOC.  However, as the veteran's representative 
remarked in March 2006, the RO has not yet issued an SOC on 
this issue.  Therefore, the Board will again remand this 
issue to the RO for issuance of the required SOC.  

Accordingly, the Board REMANDS the case for the following 
action:

Issue a statement of the case to the veteran with 
regard to the October 1997 RO denial of a claim 
for special monthly pension based on the need for 
aid and attendance or by reason of being 
housebound.  38 C.F.R. §§ 19.26, 19.29 (2005).  
Advise the veteran and his representative of the 
time limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2005).  Inform 
them that a substantive appeal must be filed 
within the appropriate period of time in order to 
perfect an appeal of this issue.  Thereafter, 
return the case to the Board for its review only 
if an appeal is perfected.

The veteran and the appellant have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat this claim expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


